125 F.3d 857
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.ARIZONA DEPARTMENT OF ECONOMIC SECURITY;  City of Phoenix, Petitioners,v.UNITED STATES DEPARTMENT OF LABOR, Respondent.
No. 96-70549.
United States Court of Appeals, Ninth Circuit.
Argues and Submitted Sept. 17, 1997.Decided Oct. 10, 1997.

Appeal from an Order of the Department of Labor Administrative Review Board.
KOZINSKI, MAYER** and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
WEDCO's own president stated that a "cursory review" would have revealed the fraud, and the Department of Economic Security did little to recover the funds.  The Administrative Review Board held that this amounted to gross negligence under 29 U.S.C. § 1574(e)(1).  The statute specifies that "[r]eview shall be limited to questions of law and the Secretary's findings of fact shall be conclusive if supported by substantial evidence."  29 U.S.C. § 1578(a)(3).  It is silent on the standard of review for mixed questions, which this is.  Agency conclusions on such questions generally receive substantial deference.  See National Labor Relations Bd. v. Hearst Publications, Inc., 322 U.S. 111, 131 (1944);  Fulani v. Federal Communications Comm'n, 49 F.3d 904, 912 (2nd Cir.1995);  Puerto Rico Aqueduct & Sewer Auth. v. United States Envtl.  Protection Agency, 35 F.3d 600, 604 (1st Cir.1994);  Salt River Valley Water Users' Ass'n v. National Labor Relations Board, 769 F.2d 639, 642 (9th Cir.1985).  We find no error.


3
AFFIRMED.



**
 The Honorable H. Robert Mayer, United States Court of Appeals for the Federal Circuit, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3